Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000596
                                                        29-JUN-2015
                                                        12:39 PM



                           SCWC-14-0000596

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF A.A.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-14-0000596; FC-S NO. 11-0042)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Mother-Appellant’s Application for Writ of

Certiorari, filed on May 18, 2015, is hereby rejected.

           DATED:   Honolulu, Hawai#i, June 29, 2015.

Rebecca A. Copeland               /s/ Mark E. Recktenwald
for petitioner/mother-
appellant                         /s/ Paula A. Nakayama

Diana M. Mellon-Lacey,            /s/ Sabrina S. McKenna
Mary Anne Magnier, and
Jay Goss for respondent           /s/ Richard W. Pollack
Department of Human
Services                          /s/ Michael D. Wilson